Citation Nr: 1117864	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-15 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for an eye disorder.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1974 to July 1978; and from October 1980 to January 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The September 2007 rating decision also denied (and the Veteran appealed the denial of) service connection for bilateral hearing loss.  An interim (April 2009) rating decision granted service connection for right ear hearing loss; and in his May 2009 substantive appeal, the Veteran withdrew his appeal in the matter of service connection for left ear hearing loss.  Consequently, that issue is not before the Board.


FINDING OF FACT

The Veteran was seen once in service for a complaint of eye sensitivity to cold weather; a chronic eye disability was not manifested in service, and such disability is not currently shown.


CONCLUSION OF LAW

Service connection for an eye disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

An April 2007 letter informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  The letter advised the Veteran that he should submit any medical evidence pertinent to his claim.  The letter also provided notice regarding disability rating and an effective date of award.  (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)).

The Veteran's service treatment records (STRs) are associated with the claims file.  He has not identified any pertinent postservice treatment records.  The Board has considered whether an examination to determine nexus is necessary and found that an examination is not necessary.  As a chronic eye disability or an eye injury in service is not shown, and the Veteran has not presented any evidence of current eye pathology, even the low threshold standard as to when a VA examination is necessary, outlined by the U.S. Court of Veterans Appeals (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  While an examination may establish that the Veteran now has a chronic eye disability, it would not establish disease or injury in service to which a current chronic eye disability could be related.  38 C.F.R. § 3.159(c)(4);. The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met. Accordingly, the Board will address the merits of this claim.
Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury (disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2)

The Veteran contends that he has an eye disability claimed as eye irritation, due to exposure to smoke, fumes, and pollutants while serving on and around the flight lines in service.

The Veteran's STRs include a January 1996 record which shows he was seen for a complaint of eye sensitivity to cold weather (with burning, itching, and tearing).  Eye examination was normal; the Veteran was advised to wear eye protection while outdoors in cold weather.  No other eye complaints were noted in service; a retirement document notes that the Veteran was medically cleared for retirement.

In his March 2007 claim, the Veteran alleged that an eye irritation began in 1985.

In his April 2008 notice of disagreement, the Veteran claimed that he has eye problems due to exposure to fumes and smoke over the extended period of time while in the Air Force.

In his May 2009 substantive appeal, the Veteran stated:

"I contend that I spent 20 years on and around flight lines while serving in the US Air Force.  That duty resulted in exposure to smoke, fumes, and pollutants.  I contend that this has resulted in problems with my eyes.  This has consisted of excessive watering of the eyes and has caused me difficulties.  I now must wear eyeglasses because of this.  I also participated in training exercises throughout my service which also exposed me to smoke and fumes.  I served in the security police during my service."

The Veteran was seen for a single complaint of eye sensitivity to cold weather in service.  No eye pathology was found at the time; he was advised to wear eye-gear to protect his eyes from the elements in cold weather.  Accordingly, while the evidence reflects a weather-related acute eye complaint in service, it does not show that an eye disability was manifested in service.  Hence, service connection for an eye disability on the basis that such disability became manifest in service, and persisted, is not warranted.  

Furthermore, there is no competent evidence that the Veteran now has (or at any time during the pendency of this appeal, i.e., since his discharge from service, has had) a chronic eye disability for which service connection is sought.  When he filed his claim seeking service connection for an eye disability, he was specifically asked to submit any evidence of current eye disability; none was submitted.  

A threshold question that must be addressed (here, as with any claim seeking service connection) is whether the veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim [of service connection].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As the Veteran has not presented any evidence of a compensable eye disability, he has not met the threshold requirement of showing he has the disability he seeks to have service-connected.   

The Board notes that the Veteran asserts he needs to wear eyeglasses, and observes that diminished visual acuity requiring eyeglasses is a lay-observable phenomenon.  However, such observation, of itself, merely establishes the presence of refractive error, which of itself is not a compensable disability.  38 C.F.R. § 3,303(c).  The Veteran's own statements are not competent evidence to establish that he has any acquired (i.e., other than refractive error) eye pathology.  That is a medical question beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).

In the absence of any competent (medical) evidence that the Veteran has a compensable eye disability (i.e., the disability for which service connection is sought in this appeal) and with no evidence of eye disease or injury in service (to which any current eye disability could be related), the preponderance of the evidence is against the Veteran's claim.  Accordingly, service connection for an eye disability must be denied.     


ORDER

Service connection for an eye disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


